DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on December 23, 2021.
Claims 1, 4, 9, 12, 17 and 20 have been amended. Claims 7 and 15 have been canceled.
Claims 1-6, 8-14 and 16-20 have been examined. Claims 1-6, 8-14 and 16-20 (Renumbered to claims 1-18) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to amendments
The objection of claims 4, 12 and 20 have been canceled in view of applicant’s amendments.
The rejection of claims 7 and 15 under 35 U.S.C. 112(a) is withdrawn in view of the cancellation of claims 7 and 15.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 9 and 17 (Renumbered to claims 1, 8 and 15) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly In claims 1, 9 and 17:
    	“the processor configured to generate, using the wizard component, a match result between the data model and a plurality of fields of the CRM component; and   	the processor configured to generate, based on the match result by the wizard component, a robotic process automation (RPA) workflow, wherein the RPA workflow adds or updates first data in at least one of the plurality of fields of the CRM component based on a RPA activity component, and wherein the RPA workflow generation includes adding a matching combo-box or list box activity.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rashid et al. (US Pub. No. 2020/0401431) – Adaptive Web-Based Robotic Process Automation and Kakhandiki (US Pat. No. 10,853,097) – Robotic Process Automation with Secure Recording. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Rashid et al. (US Pub. No. 2020/0401431)

   	Kakhandiki (US Pat. No. 10,853,097)  	Kakhandiki set forth a robotic process automation system operates to generate a plurality of bots, each bot comprising one or more configurable commands arranged to perform assigned tasks.  A processor is configured to execute instructions that when executed cause the processor to provide to a user a plurality of recorders to permit the user to create one or more bots for storage in data storage.  The instructions implement a plurality of recorders to permit capture of user interaction in a variety of application environments.  A secure recording mode is selectable by an administrator of the robotic 

   	Institute for Robotic Process Automation (“Introduction to Robotic Process Automation A Primer”)  	Institute discloses that RPA takes artificial intelligence and expert systems to an elevated level. What distinguishes this type of technology from traditional automation is its ability to be aware and adapt to changing circumstances or new situations. However, Institute does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 9 and 17.  
   	Mikolas Romeris (“Changing Patterns in Process Management and Improvement: Using RPA and RDA in Non-Manufacturing Organization”)  	Romeris researches the topic of the application of Robotic Process Automation (RPA) and Robotic Desktop Automation (RDA) concepts within the work activities in non-manufacturing organizations as this is a non-widely examined area and offers the whole specter of opportunities. However, Romeris does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 9 and 17.

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192